In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-03-114 CR

____________________


SHEILA MARIE ROY, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the Criminal District Court
Jefferson County, Texas

Trial Cause No. 87373




MEMORANDUM OPINION (1)
	Sheila Marie Roy was convicted of attempt to possess a controlled substance by
fraud and was sentenced, as a repeat offender, to four years of confinement in the Texas
Department of Criminal Justice, Institutional Division.  Roy filed a pro se notice of appeal
on February 12, 2003.  The trial court entered a certification of the defendant's right to
appeal in which the court certified that this is a plea-bargain case, and the defendant has
no right of appeal.  See Tex. R. App. P. 25.2(a)(2).  The trial court's certification has been
provided to the Court of Appeals by the district clerk.  
	On February 26, 2003, we notified the parties that the appeal would be dismissed
unless an amended certification was filed within thirty days of the date of the notice and
made a part of the appellate record by March 26, 2003.  See Tex. R. App. P. 37.1.  The
record has not been supplemented with an amended certification.  Because a certification
that shows the defendant has the right of appeal has not been made part of the record, the
appeal must be dismissed.  See Tex. R. App. P. 25.2(d).   
	Accordingly, we dismiss the appeal for want of jurisdiction.
	APPEAL DISMISSED.
									PER CURIAM

Opinion Delivered April 10, 2003
Do Not Publish

Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.